CLAYMORE EXCHANGE-TRADED FUND TRUST Guggenheim S&PGlobal Dividend Opportunities Index ETF Supplement to the currently effective Prospectus for the above-listed Fund: The first bullet point under “3.Stability Criteria” in the “Additional Information About the Fund’s Strategies and Risks—Index Construction” section of the Prospectus for the above-listed Fund is hereby deleted and replaced with the following: • Stocks must have a positive, three-year earnings growth. The earnings-per-share in the most recent reported year must be greater than the earnings-per-share reported three years prior. Existing index stocks will be removed from the index only after failing the earnings growth criterion for two consecutive rebalancings. Claymore Exchange-Traded Fund Trust 2455 Corporate West Drive Lisle, Illinois 60532 Please Retain This Supplement for Future Reference August 15, 2011 ETF-PRO-LVL-SUP81511
